IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,                        )     No. 77044-6-I

                       Respondent,          )
                                            )     DIVISION ONE
                       v.

KENNETH A. WARD,                           )      PUBLISHED OPINION
                                           )
                       Petitioner.         )      FILED: April 8, 2019


       MANN, A.C.J.    —    Washington recognizes a common law necessity defense. The

defense may be raised when a defendant demonstrates that they reasonably believed

the commission of the crime was necessary to avoid or minimize a harm, the harm

sought to be avoided was greater than the harm resulting from a violation of the law, the

threatened harm was not brought about by the defendant, and no reasonable legal

alternative existed.

       Kenneth Ward appeals his conviction for burglary in the second degree after he

broke into a Kinder Morgan pipeline facility and turned off a valve, which stopped the

flow of Canadian tar sands oil to refineries in Skagit and Whatcom Counties. Ward

intended to protest the continued use of tar sands oil, which he contends significantly
No. 77044-6-1/2

contributes to climate change, and the inaction by governments to meaningfully address

the crisis of climate change. Ward argues that he was deprived of his Sixth Amendment

right to present his only defense—necessity—after the trial court granted the State’s

motion in limine excluding all testimony and evidence of necessity.1 We agree and

reverse.



            Kinder Morgan transports tar sands oil from Canada into the United States by

pipeline. On October II, 2016, Kinder Morgan was notified by telephone that persons

“would be closing a valve, one of our main line valves in the Mount Vernon area within

the next 15 minutes.” Following the call, Ward cut off a padlock and entered the Kinder

Morgan pipeline facility off of Peterson Road in Burlington. Ward then closed a valve on

the Trans-Mountain pipeline and placed sunflowers on the valve. At the same time,

other protesters closed similar valves in North Dakota, Montana, and Minnesota.

Collectively, the protests temporarily stopped the flow of Canadian tar sands oil from

entering into the United States.

        Ward was arrested at the pipeline facility and charged with burglary in the second

degree, criminal sabotage, and criminal trespass in the second degree. Ward admitted

his conduct but argued that his actions were protected under a necessity defense. The

trial court granted the State’s pretrial motion in limine to preclude all witnesses and

evidence offered in support of Ward’s necessity defense.




        1   Ward also argues that the trial court erred in refusing to instruct the jury on a necessity defense.
Because we conclude that the trial court violated Ward’s constitutional right to present a defense, we
reverse and remand for a new trial. Therefore, we do not address whether the trial court also erred in
rejecting Ward’s jury instruction.
                                                       -2-
No. 77044-6-1/3

         Ward’s first trial ended with a hung jury. The State then recharged Ward with

burglary in the second degree and criminal sabotage. Ward moved for reconsideration

of the trial court’s order granting the State’s motion in limine. In support of his motion,

Ward offered argument, the curriculum vitae for eight proposed expert witnesses, and

voluminous scientific evidence documenting the impacts of climate change, that climate

change is primarily caused by greenhouse gas emissions resulting from human activity,

and the contribution of burning tar sands oil. The trial court denied Ward’s motion for

reconsideration and excluded all testimony and evidence in support of Ward’s necessity

defense. A second jury found Ward guilty of burglary but were unable to return a verdict

on criminal sabotage. Ward appeals.



        Ward argues that the trial court denied his constitutional right to present a

defense by granting the State’s motion in limine striking all testimony and evidence of

necessity. We agree.

        We review a claim of a denial of Sixth Amendment rights de novo. State v.

Jones, 168 Wash. 2d 713, 719, 230 P.3d 576 (2010); State v. Lizarraqa, 191 Wash. App.
530, 551, 364 P.3d 810 (2015). Since Ward argued that his Sixth Amendment right to

present a defense has been violated, we review his claim de novo.2

        The Sixth Amendment to the United States Constitution and article 1, sections 21

and 22 of the Washington Constitution guarantee a defendant the right to trial by jury



        2  This is in sharp contrast with the abuse of discretion standard for reviewing a trial court’s refusal
to give a jury instruction. If, for example, the trial court here had allowed Ward to introduce evidence
supporting his necessity defense, but then refused, based on that evidence, to instruct the jury on
necessity, we would review for abuse of discretion. State v. Read, 147 Wash. 2d 238, 243, 53 P.3d 26
(2002).
                                                      -3-
No. 77044-6-1/4

and to defend against criminal allegations. State v. Darden, 145 Wash. 2d 612, 620, 41
P.3d 1189 (2002). “The right of an accused in a criminal trial to due process is, in

essence, the right to a fair opportunity to defend against the State’s accusations.”

Chambers v. Mississippi, 410 U.S. 284, 294, 93 S. Ct. 1038 35 L. Ed. 2d 297 (1973). “A

defendant’s right to an opportunity to be heard in his defense, including the rights to

examine witnesses against him and to offer testimony, is basic in our system of

jurisprudence.” Jones, 168 Wash. 2d at 720.

       The fundamental due process right to present a defense is the right to
       offer testimony and compel the attendance of a witness. ‘[un plain terms
       the right to present a defense [is] the right to present the defendant’s
       version of the facts as well as the prosecution’s to the jury so it may
       decide where the truth lies. Just as an accused has the right to confront
       the prosecution’s witnesses for the purpose of challenging their testimony,
       he has the right to present his own witnesses to establish a defense. This
       right is a fundamental element of due process of law.’

Lizarraqa, 191 Wash. App. at 552 (quoting Taylorv. Illinois, 484 U.S. 400, 410, 108 S. Ct.

646,98 L. Ed. 2d 798 (1988)).

       This right is not absolute. “The defendant’s right to present a defense is subject

to established rules of procedure and evidence.” Lizarraqa, 191 Wash. App. at 533

(internal citation omitted). A defendant does not have a constitutional right to present

irrelevant evidence. Jones, 168 Wash. 2d at 720. “[I]f relevant, the burden is on the State

to show the evidence is so prejudicial as to disrupt the fairness of the fact-finding

process at trial.” Darden, 145 Wash. 2d at 622. “The State’s interest in excluding

prejudicial evidence must also be balanced against the defendant’s need for the

information sought, and only if the State’s interest outweighs the defendant’s need can

otherwise relevant information be withheld.” Darden, 145 Wash. 2d at 622.



                                             -4-
No. 77044-6-1/5

       Below, the trial court prohibited Ward from presenting evidence or witnesses on

the necessity defense. If Ward submitted a sufficient quantum of evidence to show that

he would likely be able to meet each element of the necessity defense, then the trial

court’s exclusion of evidence in support of his sole defense violated Ward’s

constitutional rights.

                                                      III.

       “[A]n act is justified if it by necessity is taken in a reasonable belief that the harm

or evil to be prevented by the act is greater than the harm caused by violating the

criminal statute.” State v. Aver, 109 Wash. 2d 303, 311, 745 P.2d 470 (1987). Necessity

is available when “the pressure of circumstances cause the accused to take unlawful

action to avoid a harm which social policy deems greater than the harm resulting from a

violation of the law.    .   .   [but not where] a legal alternative is available to the accused.”

State v. Gallecios, 73 Wash. App. 644, 651, 871 P.2d 621 (1994) (citing State v. Diana, 24
Wash. App. 908, 913-14, 604 P.2d 1312 (1979)).

       To successfully raise the necessity defense the defendant must prove, by a

preponderance of the evidence, that: (1) they reasonably believed the commission of

the crime was necessary to avoid or minimize a harm, (2) the harm sought to be

avoided was greater than the harm resu’ting from a violation of the law, (3) the

threatened harm was not brought about by the defendant, and (4) no reasonable legal

alternative existed. Galleqos, 73 Wash. App. at 650; ~ also 11 WASHINGTON PRACTICE:

WASHINGTON PATTERN JURY INsTRucTIONS: CRIMINAL 18.02, at 292 (4th ed. 2016)

(WPIC).




                                                     -5-
No. 77044-6-1/6

       The State argues that Ward’s offer of proof failed to establish the elements of the

necessity defense. A challenge to the sufficiency of evidence “admits the truth thereof

and all inferences that can reasonably be drawn therefrom.” State v. Cole, 74 Wash. App.
571, 578, 874 P.2d 878 (1994). “It requires the trial court and appellate courts to

interpret the evidence most favorably for the defendant.” Cole, 74 Wash. App. at 578-79.

In this light, we review Ward’s offer of proof as to each element of the necessity

defense.

                                             A.

       Ward presented sufficient evidence that he reasonably believed the crimes he

committed were necessary to minimize the harms that he perceived. Ward’s offer of

proof included evidence of how past acts of civil disobedience have been successful,

evidence of previous climate activism campaigns, and evidence of his own personal

successes in effectuating change through civil disobedience. Specifically, Ward offered

evidence that he has been working with environmental issues for more than 40 years

but that the majority of his efforts failed to achieve effective results. Ward asserted that

because of these failures he “came to understand that the issue of climate change

would require other than incremental change” and that “direct action was necessary to

accomplish these goals.” Ward offered three experts—Eric de Place, Bill McKibben,

and Martin Gilens—who were prepared to testify as to the efficacy of civil disobedience

and how such actions have become necessary in the climate movement. Ward argued

that to decide whether his actions were “reasonably calculated to be effective in averting

the imminent harm of climate change requires [the] expert testimony and evidence” that




                                            -6-
No. 77044-6-1/7

he was prepared to present to the jury, and that whether his beliefs were reasonable

was a question for the jury, not the trial court, to decide.

       The State argues that it was unreasonable for Ward to believe that the

commission of this crime was necessary to avoid or minimize harm. The State asserts,

first, that all Ward did was temporarily inconvenience Kinder Morgan’s employees so it

was unreasonable to think that his actions would actually avoid or minimize the broader

harms associated with climate change. And second, that because Ward had legal

alternatives available it was unreasonable for him to believe that his actions were

necessary to avoid or minimize harm.

       Whether Ward’s beliefs were reasonable was a question for the jury. ~ State

v. Negrin, 37 Wash. App. 516, 524, 681 P.2d 516 (1984) (“It is the province of the jury to

determine such issues” as whether the defendant acted with reasonable grounds.). And

further, Ward did not have to prove that the harm he sought to avoid or minimize was

actually avoided or minimized but instead that the reason he broke the law was in an

attempt to avoid or minimize harm. GalleQos, 73 Wash. App. at 650 (describing the

second prong as “the harm sought to be avoided       [, not the harm actually avoided,] was
greater than the harm resulting from a violation of the law.”). Ward’s past successes in

effectuating change through civil disobedience in conjunction with the proposed expert

witnesses and testimony about Ward’s beliefs were sufficient evidence to persuade a

fair minded, rational juror that Ward’s beliefs were reasonable.

                                              B.

      Ward also offered sufficient evidence to show that the harms of global climate

change were greater than the harm of breaking into Kinder Morgan’s property. Ward


                                              -7-
No. 77044-6-118

asserted that the extent of the harm resulting from his actions were the loss of a few

locks and the temporary inconvenience to Kinder Morgan’s employees. Compared to

this, Ward introduced “voluminous scientific evidence of the harms of climate change.”

This evidence included information establishing climate change is real and detrimentally

effecting Washington, and that tar sands oil poses a specifically acute threat to our

environment. Further, Ward offered to present testimony from climate scientists, Drs.

James Hansen, Richard Gammon, and Celia Bitz, supporting his defense.

                                              C.

       Whether the harms of global climate change was brought about by Ward was not

an issue in this case. Nevertheless, Ward proffered evidence and expert testimony

establishing the harms associated with global climate change and the root causes of

global climate change.

                                              D.

       Ward also offered sufficient evidence to create a question of fact on whether

there were reasonable legal alternatives. Ward argued that the window for action on

climate change has narrowed to the point that immediate, emergency action is

necessary. Ward offered evidence of his more than 40 years being involved in various

environmental movements, the numerous attempts he has made to address climate

change, and how most of those efforts have failed. Ward additionally offered proposed

testimony by pipeline industry expert Eric de Place, professor and climate campaigner

Bill McKibben, and professor of political science Martin Gilens, to the effect that the

fossil fuel industry’s influence over political institutions renders traditional legal avenues

unreasonable as a means of addressing the climate emergency.


                                              -8-
No. 77044-6-1/9

       State v. Parker, 127 Wash. App. 352, 353, 111 P.3d 1152 (2005), discussed the

“no reasonable alternative” element. Parker was charged with felon in possession of a

gun. Parker claimed that he carried the gun because he had been shot the previous

July and his assailants were still at large. Division Two of this court held that in order to

show he had no reasonable alternative, Parker has to demonstrate “that he had actually

tried the alternative or had no time to try it, or that a history of futile attempts revealed

the illusionary benefits of the alternative.” Parker, 127 Wash. App. at 355.

       Here, in contrast with Parker, Ward offered evidence that he had tried the

alternatives and they were unsuccessful. Whether Ward’s evidence was sufficient to

establish that his history of failed attempts to address climate change revealed the

futility of supposed reasonable alternatives was a question for the jury. Viewed in the

light most favorable to Ward, and admitting the truth of his evidence and all reasonable

inferences therefrom, Ward’s offer of proof created a question for the jury. Cole, 74 Wn.

App. at 578-79.

       Because Ward met his initial burden of showing that he would likely be able to

submit a sufficient quantum of evidence on each element of necessity to make it a jury

question whether he established that element beyond a reasonable doubt, the trial court

violated his constitutional right by granting the State’s motion in limine.

                                              IV.

       The State argues that the necessity defense is unavailable when the real

purpose is to advertise a political debate. We agree with the State that if Ward’s true

intent was to induce jury nullification, then the trial court would not have erred in




                                              -9-
No. 77044-6-1/10

prohibiting Ward’s evidence. Therefore, in order to determine if the trial court erred we

must also determine what Ward’s purpose was in offering his evidence.

       “Jury nullification occurs in a trial when a jury acquits a defendant, even though

the members of the jury believe the defendant to be guilty of the charges.” State v.

Nichols, 185Wn. App. 298, 301, 341 P.3d 1013 (2014). Butthe jury’s power of

nullification does not stem from any legal right. State v. Brown, 130 Wash. App. 767, 771,

124 P.3d 663 (2005). Rather, the power of nullification is rooted in courts’ unwillingness

to inquire into deliberations because jurors can agree to acquit on virtually any basis

without court knowledge. See State v. Elmore, 155 Wash. 2d 758, 771, 773-74, 123 P.3d
72 (2005). Nevertheless, Washington courts have concluded that a trial court does not

err by instructing the jury that it has a duty to convict, rather than that it may convict, if it

finds all of the elements of the crime charged beyond a reasonable doubt. See, ~

State v. Meggyesy, 90 Wash. App. 693, 958 P.2d 319 (1998), abrogated on other

grounds, State v. Recuenco, 154 Wash. 2d 156, 110 P.3d 188 (2005).

       A trial court does not abuse its discretion if it prohibits a party from introducing

evidence solely intended to induce jury nullification. If here, for example, Ward’s actions

were purely symbolic—if they had no ability to actually avoid or minimize the harms he

perceived—then his proffered evidence would have been aimed not at proving

necessity but instead at inducing jury nullification. In such a situation, the trial court

would not have erred in prohibiting such evidence. If, however, Ward’s actions were not

purely symbolic—if they had some ability to actually avoid or minimize his perceived

harms—then the evidence he offered would not have been aimed at inducing jury

nullification and the trial court would have erred in prohibiting it. When civil


                                              -10-
No. 77044-6-Ill I

disobedience and the necessity defense intersect, it is the intent of the protester, not the

effectiveness of the protest, that is of the utmost relevance.

       Here, in order to determine the intent behind Ward’s actions, we must first

determine what specific harm his protest was intended to avoid. If Ward was protesting

global warming as a whole, then the impact of his action would be so infinitesimal that

we would be unable to conclude anything other than that his actions were symbolic in

nature. If, however, Ward was protesting more than climate change as a whole—if the

harm he was attempting to alleviate was, for example, the danger of Canadian tar sands

oil specifically or the danger that global warming poses to Washington—then we could

conclude that his actions were actually intended to have an impact on the harm that he

sought to avoid.

       Below, Ward phrased the harm that he sought to avoid as more than just global

climate change. Ward asserted that the harm he was attempting to avoid was threefold:

(1) global climate change, generally, has the potential to destroy our way of life, (2)

Canadian tar sands oil is a uniquely potent contributor to climate change, and (3) the

localized impacts of climate change on Washington has the potential to be debilitating.

       Ward argued that “tar sands oil represent[s] an elevated level of risk to global

climate[,]” and that he felt he needed to act “in order to stop the advance of global

warming, encompassing both current and projected warming in Washington state,

ocean acidification, and impacts on local ecosystems and residents.” Further, Ward

argued that his “temporary shut-down of tar sands oil flowing through the Trans

Mountain Pipeline certainly minimized the harm flowing from that quantum’s contribution




                                            —11—
 No. 77044-6-1/12

to climate change.      .   .   and from the use of tar sands in particular.” Ward also introduced

exhibits about the danger that sea level rise poses to Washington.

         Based on the specific harms that Ward asserted he was trying to avoid, his

actions were not merely symbolic. The protesters’ intent was to physically stop the flow

of Canadian tar sands oil into the United States. Because one of the specific harm

Ward asserted was that Canadian tar sands oil is a particularly potent contributor to

climate change, the protest was not a purely symbolic act. It was a direct way of

preventing a uniquely potent contributor to climate change from entering the United

States.3

        Because the harms that Ward asserted he was trying to alleviate were more than

just climate change, generally, but also included both the specific dangers of Canadian

tar sands oil and the impacts of sea level rise on Washington, Ward’s actions were not

intended to be merely symbolic in nature. As such, the evidence he planned to

introduce was not solely aimed at inducing jury nullification and the trial court erred in

preventing Ward from introducing evidence in support of his necessity defense.

                                                    V.

        The violation of a defendant’s constitutional right is presumed to be prejudicial,

but may be harmless “if we are convinced beyond a reasonable doubt that any

reasonable jury would have reached the same result without the error.” Jones, 168
Wash. 2d at 724. “Such a determination is made from an examination of the record from




         ~ And this type of action appears to be somewhat of Ward’s forte. In the past, Ward has
physically placed himself in the way of what he perceived as serious threats to the environment, such as
a coal transport ship, in an effort to stop those threats from causing harm.

                                                   -12-
No. 77044-6-1/13

which it must affirmatively appear the error is harmless.” State v. Stephens, 93 Wash. 2d
186, 191, 607 P.2d 304 (1980).

       The closest question in this matter is whether Ward admitted that he had

available reasonable legal alternatives. If he did, it would indicate that the trial court’s

error was harmless. The State points to Ward’s testimony at trial concerning his legal

alternatives.

       [Plaintiff’s counsel]: What was your intent in shutting off that safety value
       on the 11th?
       [Ward]: To stop the flow of tar sands oil running through that pipeline.
       [Plaintiff’s counsel]: Why were you attempting to do that?
       [Ward]: I was attempting to take the most effective measure that I could
       think of to address this problem to avoid cataclysmic climate change.
       [Plaintiff’s counsel]: Did you believe that there was anything left to do that
       may have been legal that could have addressed the issue?


       [Ward]: I think that there are legal steps that can be taken, and I continue
       to take those. But I think that alone they are insufficient.
       [Plaintiff’s counsel]: What are the other steps that you continue to
       participate in?
       [Ward]: Well, I’m engaged in efforts in my own state, which has been quite
       successful. The City of Portland has just announced a plan to shift to 100
       percent renewable energy, and I supported that. I am engaged in general
       public education. And I am increasingly looking at ways to support
       candidates for office who endorse a significant plan of action on climate
       change.

      When viewed in its entirety, Ward’s testimony indicates that Ward was

addressing the ineffectiveness of his alternatives and was not admitting that he had

reasonable legal alternatives available to him. Moreover, if the jury was allowed to hear

Ward’s testimony in conjunction with the excluded expert testimony, it could well have

concluded that Ward’s available legal alternatives were futile. The error was not

harmless.

                                            -13-
No. 77044-6-1/14

      We reverse and remand.




                                      IL’   C~T

WE CONCUR:




                               -14-